                        Case 1:19-cv-04058-AT Document 8 Filed 05/07/19 Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Southern District
                                                   __________  DistrictofofNew York
                                                                            __________

                          Milberg LLP                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                         Civil Action No. 19-cv-4058
                                                                    )
 HWB ALEXANDRA STRATEGIES PORTFOLIO, et                             )
                  al.                                               )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See Addendum A




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: William F. Dahill
                                           Wollmuth Maher and Deutsch LLP
                                           500 Fifth Avenue
                                           New York, NY 10110
                                           (212) 382-3300


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:              05/07/2019                                                                     /s/ D. Howie
                                                                                         Signature of Clerk or Deputy Clerk
                         Case 1:19-cv-04058-AT Document 8 Filed 05/07/19 Page 2 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
        Case 1:19-cv-04058-AT Document 8 Filed 05/07/19 Page 3 of 4




                               ADDENDUM A
 Respondent Name             Respondent Contact           Representative Name
                                Information
                                 (Address)
    Drawrah Limited            c/o Delphinus S.a.r.l.             Jay Auslander
                            Rue Jean Pierre Sauvage 15         Wilk Auslander LLP
                              LA Corail B2, 3rd Floor            1515 Broadway
                                L-254 Luxembourg              New York, NY 10036
                                                                 (212)-981-2300
                                                         jauslander@wilkauslander.com
HWB Alexandra Strategies         c/o LRI Invest S.A.              Jay Auslander
      Portfolio              9A, rue Gabriel Lippman,          Wilk Auslander LLP
                                 L-5365 Munsbach                 1515 Broadway
                            R.C.S. Luxembourg B 28.101        New York, NY 10036
                                                                 (212)-981-2300
                                                         jauslander@wilkauslander.com
    HWB Dachfonds -              c/o LRI Invest S.A.              Jay Auslander
      Venividivici           9A, rue Gabriel Lippman,          Wilk Auslander LLP
                                 L-5365 Munsbach                 1515 Broadway
                            R.C.S. Luxembourg B 28.101        New York, NY 10036
                                                                 (212)-981-2300
                                                         jauslander@wilkauslander.com
 HWB Gold & Silber Plus          c/o LRI Invest S.A.              Jay Auslander
                             9A, rue Gabriel Lippman,          Wilk Auslander LLP
                                 L-5365 Munsbach                 1515 Broadway
                            R.C.S. Luxembourg B 28.101        New York, NY 10036
                                                                 (212)-981-2300
                                                         jauslander@wilkauslander.com
   HWB Portfolio Plus            c/o LRI Invest S.A.              Jay Auslander
                             9A, rue Gabriel Lippman,          Wilk Auslander LLP
                                 L-5365 Munsbach                 1515 Broadway
                            R.C.S. Luxembourg B 28.101        New York, NY 10036
                                                                 (212)-981-2300
                                                         jauslander@wilkauslander.com
HWB Renten Portfolio Plus        c/o LRI Invest S.A.              Jay Auslander
                             9A, rue Gabriel Lippman,          Wilk Auslander LLP
                                 L-5365 Munsbach                 1515 Broadway
                            R.C.S. Luxembourg B 28.101        New York, NY 10036
                                                                 (212)-981-2300
                                                         jauslander@wilkauslander.com
 HWB Victoria Strategies         c/o LRI Invest S.A.              Jay Auslander
      Portfolio              9A, rue Gabriel Lippman,          Wilk Auslander LLP
                                 L-5365 Munsbach                 1515 Broadway
                            R.C.S. Luxembourg B 28.101        New York, NY 10036

                                         1
          Case 1:19-cv-04058-AT Document 8 Filed 05/07/19 Page 4 of 4



                                                                    (212)-981-2300
                                                            jauslander@wilkauslander.com
        Klaus Bohrer               Ludwig-Thoma-Str. 11              Jay Auslander
                                     82031 Grünwald               Wilk Auslander LLP
                                        Germany                     1515 Broadway
                                                                 New York, NY 10036
                                                                    (212)-981-2300
                                                            jauslander@wilkauslander.com
    NW Global Strategy                c/o LRI Invest S.A.            Jay Auslander
                                  9A, rue Gabriel Lippman,        Wilk Auslander LLP
                                       L-5365 Munsbach              1515 Broadway
                                 R.C.S. Luxembourg B 28.101      New York, NY 10036
                                                                    (212)-981-2300
                                                            jauslander@wilkauslander.com
       UTE Kantner                 Kerschenbachstraße 10             Jay Auslander
                                        54310 Ralingen            Wilk Auslander LLP
                                           Germany                  1515 Broadway
                                                                 New York, NY 10036
                                                                    (212)-981-2300
                                                            jauslander@wilkauslander.com
       U.V.A. Vaduz                 Ludwig-Thoma-Str. 11             Jay Auslander
                                       82031 Grünwald             Wilk Auslander LLP
                                           Germany                  1515 Broadway
                                                                 New York, NY 10036
                                                                    (212)-981-2300
                                                            jauslander@wilkauslander.com
Victoria Strategies Portfolio,       c/o Delphinus S.a.r.l.          Jay Auslander
             Ltd.                Rue Jean Pierre Sauvage 15       Wilk Auslander LLP
                                   LA Corail B2, 3rd Floor          1515 Broadway
                                      L-254 Luxembourg           New York, NY 10036
                                                                    (212)-981-2300
                                                            jauslander@wilkauslander.com




                                              2
